Exhibit 10.1

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

 

In re:

)

 

OCEAN POWER TECHNOLOGIES, 

)

Case No. 14-3799 (FLW) (LHG)

INC. SECURITIES LITIGATION

)

 

 

)

CLASS ACTION

This Document Applies to All Cases

)

 

 

)

 

 

STIPULATION AND AGREEMENT OF CLASS SETTLEMENT

 

This Stipulation and Agreement of Class Settlement (the “Stipulation”), dated as
of May 5, 2016, is entered into among Lead Plaintiff FiveMore Special Situations
Fund Ltd. (“Lead Plaintiff”), individually and on behalf of the Class, and
Defendants Ocean Power Technologies, Inc. (“OPT” or the “Company”), Charles F.
Dunleavy (“Dunleavy”), and Roth Capital Partners, LLC (“Roth Capital”)
(collectively, the “Defendants”) by and through their respective counsel of
record relating to the above-captioned litigation. This Stipulation is intended
to fully, finally and forever resolve, discharge and settle all claims asserted
in this Action against Defendants subject to the approval of the United States
District Court for the District of New Jersey (the “Court”).

 

 
1

--------------------------------------------------------------------------------

 

 

I.     WHEREAS

 

a.     The Action was commenced on June 13, 2014. This federal securities fraud
class action lawsuit has been brought on behalf of investors of OPT (i) from
January 14, 2014 through July 29, 2014, inclusive (the “Class Period”) for
alleged violations of § 10(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) against Defendants OPT and Dunleavy and § 20(a) of the
Exchange Act against Defendant Dunleavy, and /or (ii) investors who purchased or
otherwise acquired OPT securities pursuant to and/or traceable to OPT’s public
stock offering on April 4, 2014 for alleged violations of § 12 of the Securities
Act of 1933, as amended (the “Securities Act”) against Defendants OPT, Dunleavy,
and Roth Capital and § 15 of the Securities Act against Defendant Dunleavy.

 

b.     On March 17, 2015, the Court appointed FiveMore Special Situations Fund
Ltd. as Lead Plaintiff and Levi & Korsinsky LLP as Lead Counsel. An amended
complaint was filed on May 18, 2015. Defendant OPT filed a motion to dismiss on
July 17, 2015, which was not fully briefed.

 

c.     On August 28, 2015, Lead Plaintiff and Defendants met with Bruce Friedman
for a lengthy confidential mediation process in the Action. The initial
mediation process was not successful.

 

d.     On September 3, 2015, Lead Plaintiff filed a Second Amended Class Action
Complaint, and then the operative Third Amended Class Action Complaint (the
“Complaint”) on October 9, 2015. Defendants filed motions to dismiss on November
5 and 6, 2015, which were fully briefed.

 

 
2

--------------------------------------------------------------------------------

 

 

e.     Following the initial mediation process, the Parties’ counsel, mediator,
and/or principals engaged in numerous follow up discussions, which resulted in
this Settlement.

 

NOW, THEREFORE, without any admission or concession whatsoever by Lead Plaintiff
of any lack of merit to the claims alleged in the Action, and without any
admission or concession whatsoever by Defendants of any liability or wrongdoing
or lack of merit in their defenses, and in consideration of the covenants,
agreements, and releases set forth herein and for other good and valuable
consideration, it is hereby agreed by and among the Lead Plaintiff (individually
and on behalf of the Class) and Defendants that, subject to the approval of the
Court pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Action be
forever resolved, settled, and compromised, and dismissed with prejudice on the
following terms and conditions:

 

I.     TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

 

A.     Introduction

 

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among Lead Plaintiff,
the Class, and each of them, and Defendants, and each of them, by and through
their respective undersigned counsel or attorneys of record that, subject to
approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, in consideration of the benefits flowing to the Parties from the
Settlement set forth herein, the Action and the Released Claims (defined below)
shall be finally and fully compromised, settled and released, and the Action
shall be dismissed with prejudice, as to all Parties, upon and subject to the
terms and conditions of this Stipulation.

 

 
3

--------------------------------------------------------------------------------

 

 

B.     Definitions

 

As used in this Stipulation, the following terms have the meanings specified
below:

 

1.0     “Action” means In re Ocean Power Technologies, Inc. Securities
Litigation, No. 14 Civ. 3799 (FLW)(LHG), and includes all actions consolidated
therein.

 

1.1     “Authorized Claimant” means any member of the Class who is a Claimant
(as defined in ¶ 1.4) and whose claim for recovery has been allowed pursuant to
the terms of this Stipulation.

 

1.2     “Bar Date” means the date of the Settlement Hearing.

 

1.3     “Business Day” means any day except a Saturday or Sunday or other day on
which national banks are authorized by law or executive order to close in the
State of New Jersey.

 

1.4     “Claimant” means any Class Member (as defined in ¶ 1.7) who files a
Proof of Claim (defined below) in such form and manner, and within such time, as
the Court shall prescribe.

 

 
4

--------------------------------------------------------------------------------

 

 

1.5     “Claims Administrator” means the firm of Epiq Class Action & Claims
Solutions, Inc. which shall administer the Settlement.

 

1.6     “Class” means all persons or entities who purchased or otherwise
acquired (i) OPT securities between January 14, 2014 and July 29, 2014; and/or
(ii) purchased or otherwise acquired OPT securities pursuant to and/or traceable
to OPT’s April 4, 2014 common stock offering. Excluded from the Class are
Defendants, all directors and officers of OPT during the Class Period, and any
family member, trust, company, entity or affiliate controlled or owned by any of
the excluded persons and entities referenced above. Also excluded from the Class
are those Persons (defined below) who timely and validly request exclusion from
the Class pursuant to the Notice (defined below) to be sent to Class Members.

 

1.7     “Class Member” or “Class Members” means any person or entity that falls
within the definition of the Class as set forth in ¶ 1.6.

 

1.8     “Class Period” means the period from January 14, 2014 to July 29, 2014,
both dates inclusive.

 

1.9      “Court” means the United States District Court for the District of New
Jersey.

 

1.10     “Defendants” means OPT, Dunleavy, and Roth Capital.

 

 
5

--------------------------------------------------------------------------------

 

 

1.11     “Defendants’ Counsel” means the law firms of Bressler, Amery & Ross
P.C., Cooley LLP, Dechert LLP, Sills Cummis & Gross, P.C. and Stroock & Stroock
& Lavan LLP.

 

1.12     “Derivative Action” shall mean the consolidated derivative action
entitled Labare v. Dunleavy, et al. (D.N.J. Case No. 3:15-cv-01980-FLW-LHG).

 

1.13     “Effective Date” means the first date by which all of the events and
conditions specified in ¶ 8.0 of the Stipulation have been met and have
occurred.

 

1.14     “Escrow Account” means, collectively, the Notice Administration Fund
and the Settlement Fund.

 

1.15     “Escrow Agent” means Epiq Class Action & Claims Solutions, Inc.

 

1.16     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.17     “Final” means (1) the Court has entered a Judgment approving the
Settlement in all material respects, including but not limited to, inter alia,
(a) certifying a Class for settlement purposes only, (b) approving the scope of
the Releases, and (c) ordering the Clerk of the Court to enter final judgment in
the form set forth in Exhibit B pursuant to Federal Rule 54(b), finding that
there is no just reason for delay of enforcement or appeal of the order, and (2)
the Judgment has been affirmed in all respects on any appeal or review and is no
longer subject to further appeal or review. Notwithstanding any provision to the
contrary in this Settlement, “Final” shall not include (and the Settlement is
expressly not conditioned upon) the Court's approval of attorneys’ fees and the
reimbursement of expenses sought by Lead Counsel, or the approval of payment of
a compensatory award for the time and expenses expended by Lead Plaintiff, or
any appeals solely related thereto; nor resolution of the claims asserted in the
Derivative Action.

 

 
6

--------------------------------------------------------------------------------

 

 

1.18     “Insurer” means AIG and is inclusive of its respective reinsurers.

 

1.19     “Judgment” means the proposed final order and judgment to be entered by
the Court approving the Settlement, substantially in the form attached hereto as
Exhibit B or in such other form as may be approved in writing by all of the
Parties acting by and through their respective counsel of record in the Action.

 

1.20     “Lead Plaintiff” means Lead Plaintiff FiveMore Special Situations Fund
Ltd.

 

1.21     “Lead Counsel” means Levi & Korsinsky LLP.

 

1.22     “Net Settlement Fund” means the balance of the Settlement Fund after
payment of the items set forth in ¶ 6.0.

 

1.23     “Notice” means the Notice Of Pendency And Proposed Settlement Of Class
Action, which is to be sent to Class Members substantially in the form attached
hereto as Exhibit A-1.

 

1.24     “Notice Administration Fund” means an interest bearing escrow account
established to receive funds pursuant to ¶ 2.11.

 

 
7

--------------------------------------------------------------------------------

 

 

1.25     “OPT” means Defendant Ocean Power Technologies, Inc.

 

1.26     “OPT Settlement Stock” means the shares of OPT common stock, par value
$0.001 per share, that will be issued and delivered pursuant to section 3(a)(10)
of the Securities Act and in accordance with ¶ 2.5 hereof and that have been
approved for listing on The NASDAQ Stock Market.

 

1.27     “Order of Preliminary Approval” means the order certifying the Class
for settlement purposes only, preliminarily approving the Settlement, and
authorizing notice thereof and related matters set forth as Exhibit A hereto.

 

1.28      “Parties” means Lead Plaintiff and Defendants.

 

1.29     “Person” means an individual, corporation, partnership, limited
partnership, association, joint stock company, estate, legal representative,
trust, unincorporated association, government or any political subdivision or
agency thereof, and any business or legal entity and their spouses, heirs,
predecessors, successors, representatives, or assigns.

 

1.30     “Plan of Allocation” means a plan or formula for allocating the Net
Settlement Fund to Authorized Claimants after payment of expenses of notice and
administration of the Settlement, Taxes and Tax Expenses (each defined below)
and such attorneys’ fees, expenses and interest and amounts to the Lead
Plaintiff as may be awarded by the Court. Any Plan of Allocation is not part of
this Stipulation and Defendants shall have no responsibility or liability with
respect thereto.

 

 
8

--------------------------------------------------------------------------------

 

 

1.31     “Proof of Claim” means the Proof of Claim and Release to be submitted
by Claimants, substantially in the form attached as Exhibit A-2.

 

1.32     “Publication Notice” means the summary notice thereon to be published
on a national business newswire, substantially in the form attached as Exhibit
A-3.

 

1.33     “Released Claims” means all claims, rights, actions, suits or causes of
action of every nature and description, whether known or unknown (including
Unknown Claims, as defined below), whether the claims arise under federal,
state, statutory, regulatory, common, foreign or other law, whether foreseen or
unforeseen, and whether asserted individually, directly, representatively,
derivatively, or in any other capacity, that the Releasing Plaintiff Parties
(defined below): (1) asserted in the Complaint or the Action as against the
Released Defendant Parties (defined below); (2) have asserted, could have
asserted, or could assert in the future, in any forum against the Released
Defendant Parties that are based upon, arise out of, or relate in any way to the
facts, matters, transactions, allegations, claims, losses, damages, disclosures,
filings, or statements relating to or arising out of any of the events or
matters referred to in the Complaint or at issue in the Action; or (3) have
asserted, could have asserted, or could assert in the future relating to the
prosecution, defense, or settlement of the action against the Released Defendant
Parties. Released Claim(s) does not include: (1) claims to enforce the
Settlement or (2) the rights of OPT in the Derivative Action.

 

 
9

--------------------------------------------------------------------------------

 

 

1.34     “Released Defendant Parties” means any and all of the Defendants and/or
their current or former officers, directors, employees, partners, subsidiaries,
affiliates, attorneys, auditors, related companies, parents, insurers, heirs,
executors, representatives, predecessors, successors, assigns, trustees, or
other individual or entity in which any Defendant has a controlling interest.

 

1.35     “Released Defendants’ Claim(s)” means any and all claims and causes of
action of every nature and description, including known and unknown claims
(including Unknown Claims as defined below), whether arising under federal,
state, statutory, regulatory, common, or foreign or other law, that the
Defendants asserted or could have asserted against the Released Plaintiff
Parties, which arise out of or relate in any way to the institution,
prosecution, or settlement of the Action (other than claims to enforce the
Settlement).

 

1.36     “Released Parties” means Released Defendant Parties and Released
Plaintiff Parties.

 

1.37     “Released Plaintiff Parties” means any and all of the Lead Plaintiff,
Class Members, Lead Counsel, and their respective partners, employees,
attorneys, heirs, executors, administrators, trustees, successors, predecessors,
and assigns.

 

 
10

--------------------------------------------------------------------------------

 

 

1.38     “Releasing Plaintiff Parties” means (i) Lead Plaintiff; (ii) all Class
Members; (iii) the Lead Plaintiff’s and each Class Member’s present or past
heirs, executors, administrators, successors, assigns, and predecessors; and
(iv) any person or entity who claims by, through, or on behalf of the Lead
Plaintiff or any Class Member.

 

1.39     “Securities Act” means the Securities Act of 1933, as amended.

 

1.40      “Settlement” means the settlement contemplated by this Stipulation.

 

1.41     “Settlement Fund” means the total settlement consideration of
$3,000,000 in cash, plus any interest earned thereon and the OPT Settlement
Stock. The Settlement Fund will be paid pursuant to ¶¶ 2.0-2.3 below.

 

1.42     “Taxes” means taxes arising with respect to the income earned by the
cash portion of the Settlement Fund, including any Taxes or tax detriments that
may be imposed upon the Defendants or their respective counsel with respect to
any income earned by the cash portion of the Settlement Fund for any period
during which the cash portion of the Settlement Fund does not qualify as a
“qualified settlement fund” for federal or state income tax purposes.

 

1.43     “Tax Expenses” means expenses and costs incurred in connection with the
operation and implementation of ¶ 2.13 of the Stipulation (including, without
limitation, expenses of tax attorneys and/or accountants and mailing and
distribution costs and expenses relating to filing, or failing to file the
returns described in ¶ 2.13).

 

 
11

--------------------------------------------------------------------------------

 

 

1.44     “Unknown Claims” shall collectively mean (i) any and all Released
Claims that any of the Releasing Plaintiff Parties does not know or suspect to
exist in his, her, or its favor at the time of the release of the Released
Defendant Parties which, if known by him, her or it might have affected his, her
or its settlement with and release of the Released Defendant Parties, or might
have affected his, her, or its decision(s) with respect to the Settlement
(including the decision not to object or exclude himself, herself, or itself
from the Settlement); and (ii) any Released Defendants’ Claims that any
Defendant does not know to exist in his, her, or its favor at the time of the
release of the Released Plaintiff Parties, which, if known by him, her or it
might have affected his, her, or its settlement with and release of the Released
Plaintiff Parties, or might have affected his, her, or its decision(s) with
respect to the Settlement. Moreover, with respect to any and all Released Claims
and any and all Released Defendants’ Claims, upon the Effective Date, the
Releasing Plaintiff Parties and Defendants, respectively, shall be deemed to
have, and by operation of the Final Judgment shall have waived any and all
provisions, rights and benefits of California Civil Code § 1542, which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

  

 
12

--------------------------------------------------------------------------------

 

 

The Releasing Plaintiff Parties, or any of them, may hereafter discover facts in
addition to or different from those which he, she or it now knows or believes to
be true with respect to the subject matter of the Released Claims, but each of
the Releasing Plaintiff Parties hereby expressly waives and fully, finally, and
forever settles and releases, upon the Effective Date, any known or unknown,
suspected or unsuspected, contingent or noncontingent Released Claim. Likewise,
the Defendants, or any one of them, may hereafter discover facts other than or
different than those which he, she, or it knows or believes to be true, but each
of the Defendants hereby expressly waives and fully, finally, and forever
settles and releases, upon the Effective Date, any known or unknown, suspected
or unsuspected, contingent or non-contingent Released Defendants’ Claim. The
Parties acknowledge that the inclusion of “Unknown Claims” in the definition of
Released Claims and Released Defendants’ Claims was separately bargained for and
was a key element of the Settlement.

 

C.     The Settlement

 

(i)      Cash Contribution

 

2.0     Within twenty (20) Business Days after (i) entry of an Order of
Preliminary Approval of the Settlement, and (ii) transmission to Defendants’
Counsel and the Insurer of payee information for the Escrow Account (including
the name, tax identification number, and Form W-9), the Insurer shall cause to
be wired or paid by check or draft, at the sole election of the Insurer, to the
Escrow Agent the principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000).

 

 
13

--------------------------------------------------------------------------------

 

 

2.1     Within twenty (20) Business Days after (i) entry of an Order of
Preliminary Approval of the Settlement, and (ii) transmission to Defendants’
Counsel of payee information for the Escrow Account (including name, tax
identification number, and Form W-9), OPT shall cause to be wired or paid by
check or draft to the Escrow Agent the principal amount of Five Hundred Thousand
Dollars ($500,000).

 

(ii) OPT Settlement Stock

 

2.2     The OPT Settlement Stock will consist of three hundred eighty thousand
(380,000) freely tradeable shares of OPT common stock, par value $0.001 per
share, which will be issued pursuant to Section 3(a)(10) of the Securities Act
and will not constitute “restricted securities.” OPT will not provide any price
protection for the OPT Settlement Stock and the number of shares will not be
adjusted regardless of whether the value of each share later increases or
decreases before distribution. However, the number of shares constituting the
OPT Settlement Stock will be adjusted to account for stock splits, reverse stock
splits and other similar action taken by OPT before distribution to Class
Members. If OPT is sold, is acquired, or mergers prior to distribution of the
OPT Settlement Stock to Lead Counsel, the shares will be treated for purposes of
any corporate transaction as if they had been issued, distributed, and
outstanding, and will receive the same proportionate treatment as other shares
of OPT common stock.

 

 
14

--------------------------------------------------------------------------------

 

 

2.3     OPT will issue and distribute the OPT Settlement Stock to Lead Counsel
or, at Lead Counsel’s instruction, the Escrow Agent, as fiduciary for and for
the benefit of the Class, within ten (10) Business Days after the Court enters a
Judgment substantially in the form of Exhibit B. On or after the Effective Date,
but under no circumstances before the Effective Date, the OPT Settlement Stock
shall be released for the benefit of the Class Members. Until distribution to
Class Members, Lead Counsel agrees to vote the shares of OPT Settlement Stock in
the same proportion as those voted by the shares that are not OPT Settlement
Stock and that are eligible to vote on any matter presented to shareholders for
such a vote and, if requested by OPT, to enter into a voting trust agreement so
providing. After OPT distributes the OPT Settlement Stock to Lead Counsel,
Released Defendant Parties have no responsibility for, and no liability
whatsoever with respect to, any action taken by Lead Counsel with respect to the
OPT Settlement Stock. Lead Counsel is authorized to sell any or all shares of
the OPT Settlement Stock after OPT distributes the OPT Settlement Stock to Lead
Counsel; provided, however, that such sales can not occur before the Effective
Date. Upon receipt of the OPT Settlement Stock, Lead Counsel will have the right
to take any measures they deem appropriate to protect the overall value of the
OPT Settlement Stock prior to distribution to Class Members including, but not
limited to, sales of all or part of the OPT Settlement Stock into the market or
in a private sale transaction. Lead Counsel shall also have the right to use the
cash component of the Settlement Fund to protect the overall value of the
Settlement Fund.

 

 
15

--------------------------------------------------------------------------------

 

 

2.4     All costs associated with the delivery or distribution of the OPT
Settlement Stock shall be borne by OPT. The Parties further understand, agree,
and accept that OPT alone will be responsible for issuance and delivery of the
OPT Settlement Stock as provided for in ¶¶ 1.26 and 2.2-2.6 of the Stipulation.

 

2.5     The OPT Settlement Stock shall be exempt from the registration
requirements of the Securities Act under Section 3(a)(10) of the Securities Act.
The OPT Settlement Stock shall not constitute “restricted securities” under the
Securities Act and may be sold or transferred by recipients thereof who are not
affiliates of OPT (as the term is defined in Rule 144 of the Securities Act) or
recipients deemed to be underwriters under the Securities Act without
registration under Section 5 of the Securities Act or compliance with Rule 144.

 

2.6     The OPT Settlement Stock shall be approved for listing on The NASDAQ
Stock Market (or on such other national securities exchange on which the shares
of common stock of OPT shall then be authorized for listing), such that the OPT
Settlement Stock shall be “covered securities” within the meaning of Section
18(b) of the Securities Act.

 

 
16

--------------------------------------------------------------------------------

 

 

(iii)     The Escrow Agent

 

2.7     Upon receipt, the Escrow Agent shall invest the cash portion of the
Settlement Fund deposited pursuant to ¶¶ 2.0-2.1 above in instruments backed by
the full faith and credit of the United States Government or insured by the
United States Government or an agency thereof and shall reinvest the proceeds of
those instruments as they mature in similar instruments at their then current
market rates.

 

2.8     The Escrow Agent shall not disburse the Settlement Fund except as
provided in the Stipulation, by an order of the Court, or with the written
agreement of counsel for Lead Plaintiff and Defendants.

 

2.9     Subject to further order and/or direction as may be made by the Court,
the Escrow Agent is authorized to execute such transactions as are consistent
with the terms of the Stipulation.

 

2.10     All funds held by the Escrow Agent shall be deemed and considered to be
in custodia legis of the Court and shall remain subject to the jurisdiction of
the Court.

 

 
17

--------------------------------------------------------------------------------

 

 

2.11     The Escrow Agent shall establish the Notice Administration Fund and
deposit One Hundred Fifty Thousand Dollars ($150,000) from the cash portion of
the Settlement Fund into it. The Notice Administration Fund shall be used to pay
costs and expenses reasonably and actually incurred in connection with providing
notice to the Class, identifying and locating Class Members, assisting with the
filing of claims, administering and distributing the Net Settlement Fund to
Authorized Claimants, processing Proof of Claim and Release forms and paying
escrow fees and costs, if any. The Notice Administration Fund shall also be
invested and earn interest as provided for in ¶ 2.7 of this Stipulation. Any
portion of the Notice Administration Fund remaining after payment of the
aforesaid costs and expenses shall revert to the Settlement Fund and become part
of the Net Settlement Fund.     

 

(iv)     Taxes, Tax Expenses and Related Matters

 

2.12     The Parties and the Escrow Agent agree to treat the Settlement Fund as
being at all times a “qualified settlement fund” within the meaning of Treas.
Reg. §§ 1.46B-1 through 1.468B-5. In addition, the Escrow Agent shall timely
make such elections as are necessary or advisable to carry out the provisions of
this ¶ 2.12, including the “relation-back election” (as defined in Treas. Reg. §
1.46B-1) back to the earliest permitted date. Such elections shall be made in
compliance with the procedures and requirements contained in such regulations.
It shall be the responsibility of the Escrow Agent to timely and properly
prepare and deliver the necessary documentation for signature by all necessary
parties, and thereafter to cause the appropriate filings to occur.

 

 
18

--------------------------------------------------------------------------------

 

 

2.13         For the purpose of § 468B of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder, the “administrator” shall
be the Escrow Agent. The Escrow Agent shall timely and properly file all
informational and other tax returns necessary or advisable with respect to the
cash portion of the Settlement Fund (including without limitation the returns
described in Treas. Reg. § 1.468B-2(k)(l)). Such returns (as well as the
election described in ¶ 2.12) shall be consistent with this ¶ 2.13 and in all
events shall reflect that all Taxes (including any estimated Taxes, interest or
penalties) on the income earned by the cash portion of the Settlement Fund shall
be paid out of the cash portion of the Settlement Fund as provided in ¶ 2.13(a)
hereof.

 

 
19

--------------------------------------------------------------------------------

 

 

a)      All (i) Taxes (including any estimated Taxes, interest or penalties),
and (ii) Tax Expenses shall be paid out of the cash portion of the Settlement
Fund; in all events the Defendants and their respective counsel shall not have
any liability or responsibility for any Taxes or any Tax Expenses or the filing
of any tax returns or other documents with the Internal Revenue Service or any
other state or local taxing authority. The Escrow Agent shall indemnify and hold
harmless the Defendants, and their respective counsel for Taxes and Tax Expenses
(including, without limitation, Taxes payable by reason of any such
indemnification). Further, Taxes and Tax Expenses shall be treated as, and
considered to be, a cost of administration of the Settlement Fund and shall be
timely paid by the Escrow Agent out of the Settlement Fund without prior order
from the Court. The Escrow Agent shall be obligated (notwithstanding anything
herein to the contrary) to withhold from distribution to Authorized Claimants
any funds necessary to pay such Taxes and Tax Expenses including the
establishment of adequate reserves for any Taxes and Tax Expenses (as well as
any amounts that may be required to be withheld under Treas. Reg. §
1.468B-2(1)(2)); neither the Defendants nor their respective counsel are
responsible to pay such Taxes and Tax Expenses, nor shall they have any
liability or responsibility therefor. The Settling Parties hereto agree to
cooperate with the Escrow Agent, each other, and their tax attorneys and
accountants to the extent reasonably necessary to carry out the provisions of
this ¶ 2.13.

 

b)     For the purpose of this ¶ 2.13, references to the Settlement Fund shall
include both the cash portion of the Settlement Fund, if any, and the Notice
Administration Fund and shall also include any interest thereon.

 

(v) Termination of Settlement

 

2.14     In the event that the Effective Date does not occur or the Settlement
is not approved or is terminated for any reason, the Settlement Fund shall be
refunded as described in ¶ 8.2 below.

 

 
20

--------------------------------------------------------------------------------

 

 

D.     Class Certification

 

3.0     The Parties hereby stipulate to certification of the Class, pursuant to
Rule 23(b)(3) of the Federal Rules of Civil Procedure, solely for purposes of
this Settlement. The certification of the Class shall be binding only with
respect to the Settlement and only if the Judgment becomes Final.

 

E.      Preliminary Approval, Preliminary Approval Orders and Final Approval
Hearing

 

4.0     Promptly after execution of this Stipulation by all parties hereto, Lead
Counsel and Defendants’ Counsel shall jointly submit this Stipulation together
with its Exhibits to the Court and shall request entry of an Order of
Preliminary Approval (substantially in the form of Exhibit A) that will, inter
alia, grant preliminary approval to the Settlement; certify the Class for
settlement purposes only; and authorize notification of the Settlement Class
substantially in the form of Exhibits A-1 and A-3 hereto, along with provision
of a Proof of Claim form substantially in the form of Exhibit A-2. Lead Counsel
shall be responsible for overseeing the notice provided to the Class.

 

4.1     Following provision of Notice to the Class Members, the Court shall hold
the Settlement Hearing to consider whether to approve the Settlement as fair,
reasonable and adequate and Final Judgment should be entered thereon dismissing
the Action with prejudice. At or after the Settlement Hearing, Lead Counsel also
will request that the Court approve the Plan of Allocation and Lead Counsel and
their proposed application for an award of attorneys’ fees and expenses and Lead
Plaintiff Compensatory Awards.

 

 
21

--------------------------------------------------------------------------------

 

 

F.     Releases and Bar Orders 

 

5.0     Upon the Effective Date, the Releasing Plaintiff Parties shall be deemed
to have, and by operation of the Judgment entered in the Action shall have,
fully, finally, and forever released, relinquished and discharged any and all
Released Claims against each and every one of the Released Defendant Parties,
and shall forever be barred and enjoined, without the necessity of any of the
Released Defendant Parties posting a bond, from commencing, instituting,
prosecuting, or maintaining any of the Released Claims. Upon the Effective Date,
and without any further action, the Lead Plaintiff further agrees not to
knowingly and voluntarily assist in any way any third party in commencing or
prosecuting any suit against the Released Defendant Parties relating to any
Released Claim, including any derivative suit not otherwise released, except as
required by law.

 

5.1     Upon the Effective Date, Defendants, on behalf of themselves, and their
heirs, executors, trustees, administrators, predecessors, successors, and
assigns, for good and valuable consideration the receipt and adequacy of which
is hereby acknowledged, shall fully, finally, and forever release, relinquish,
and discharge any and all Released Defendants’ Claims against each and every one
of the Released Plaintiff Parties, and shall forever be barred and enjoined,
without the necessity of any of the Released Plaintiff Parties, posting a bond,
from commencing, instituting, prosecuting, or maintaining any of the Released
Defendants’ Claims against any of the Released Plaintiff Parties.

 

 
22

--------------------------------------------------------------------------------

 

 

5.2     The Judgment in the Action will contain a Bar Order as required by
section 21D(f)(7) of the Exchange Act, 15 U.S.C. § 78u-4(f)(7). In accordance
with 15 U.S.C. § 78u-4(f)(7), claims for contribution arising out of any
Released Claim, including but not limited to, any claims that arise out of the
Action (i) by any Person against a Released Defendant, and (ii) by any Released
Defendant against any Person other than as set out in 15 U.S.C. §
78u-4(f)(7)(A)(ii) will be permanently barred, extinguished, discharged,
satisfied, and unenforceable.

 

5.3     Pending the Court’s determination of whether the Settlement should be
approved, neither Lead Plaintiff, nor any of the Class Members shall commence,
maintain or prosecute against the Defendants, any action or proceeding in any
court or tribunal asserting any of the Released Claims.

 

 

G.

Administration and Calculation of Claims, Final Awards, And Supervision and
Distribution of the Settlement Fund

 

6.0     The Claims Administrator, subject to such supervision and direction of
the Court and/or Lead Counsel as may be necessary or as circumstances may
require, shall administer and calculate the claims submitted by Class Members
and shall oversee distribution of the Net Settlement Fund to Authorized
Claimants. The Class Settlement Fund shall be applied as follows:

 

 
23

--------------------------------------------------------------------------------

 

 

(i)     to pay all the costs and expenses reasonably and actually incurred in
connection with providing notice, identifying and locating Class Members,
assisting with the filing of claims, administering and distributing the
Settlement Fund to Authorized Claimants, processing Proof of Claim and Release
forms and paying escrow fees and costs, if any, to the extent these costs and
expenses are not paid by the Class Notice and Administration Fund;

 

(ii)     to pay the Taxes and Tax Expenses described in ¶¶ 2.12 and 2.13 above.

 

(iii)     to pay Lead Counsel’s attorneys’ fees and expenses with interest
thereon (the “Fee and Expense Award”), to the extent allowed by the Court;

 

(iv)     to pay Compensatory Awards to the Lead Plaintiff as provided in ¶ 7.6,
to the extent allowed by the Court; and

 

(v)     to pay the Claims Administrator’s fees and expenses reasonably incurred
in the claims administration of the Settlement; and

 

(vi)     upon court approval, to distribute the Net Settlement Fund to the
Authorized Claimants as allowed by this Stipulation, the Plan of Allocation, or
the Court.

 

 
24

--------------------------------------------------------------------------------

 

 

6.1     Upon the Effective Date and thereafter, and in accordance with the terms
of the Plan of Allocation, or such further approval and further order(s) of the
Court as may be necessary or as circumstances may require, the Net Settlement
Fund shall be distributed to Authorized Claimants subject to and in accordance
with the following:

 

(i)     Within one hundred and twenty (120) days after the dissemination of the
Notices or such other time as may be set by the Court, each Person claiming to
be an Authorized Claimant shall be required to submit to the Claims
Administrator a completed Proof of Claim and Release, substantially in the form
of Exhibit A-2, attached hereto, signed under penalty of perjury and supported
by such documents as specified in the Proof of Claim and Release and as are
reasonably available to the Authorized Claimant.

 

(ii)     Except as otherwise ordered by the Court, all Class Members who fail to
timely submit a Proof of Claim and Release within such period, or such other
period as may be ordered by the Court, or otherwise allowed, and all Class
Members whose claims are not approved by the Court (in the event the same are
rejected in whole or in part by the Claims Administrator and the Court resolves
the dispute involved) shall be forever barred from receiving any payment
pursuant to this Stipulation and the Settlement set forth herein, but will in
all other respects be subject to and bound by the provisions of this
Stipulation, the releases contained herein, and the Judgment and be enjoined and
barred from bringing any action against any of the Released Defendant Parties
asserting any of the Released Claims.

 

 
25

--------------------------------------------------------------------------------

 

 

6.2     The Net Settlement Fund shall be distributed to the Authorized Claimants
substantially in accordance with a Plan of Allocation to be described in the
Class Notice and approved by the Court. However, if there is any balance
remaining in the Net Settlement Fund after six (6) months from the date of
distribution of such Net Settlement Fund (whether by reason of tax refunds,
uncashed checks or otherwise), to the extent Lead Counsel determines it is
economically feasible such balance shall be reallocated among and distributed to
Authorized Claimants in an equitable and economic fashion. Thereafter, any
remaining balance should be donated to an appropriate 501(c)(3) non-profit
organization(s) to be selected by Lead Counsel, subject to Court approval.

 

6.3     The Plan of Allocation shall be proposed by Lead Counsel, and the
Defendants shall take no position with respect to the proposed Plan of
Allocation or such plan as may be approved by the Court except as provided in
this paragraph.

 

6.4     No Person shall have any claim against Lead Plaintiff, Lead Counsel, any
claims administrator, Defendants, any agent designated by Defendants,
Defendants’ Counsel, or Insurer or their respective counsel, based on the
investment or distributions made substantially in accordance with this
Stipulation and the Settlement contained herein, the Plan of Allocation, or
further orders of the Court.

 

 
26

--------------------------------------------------------------------------------

 

 

6.5     It is understood and agreed by the Parties that the proposed Plan of
Allocation including, but not limited to, any adjustments to an Authorized
Claimant’s claim set forth therein, is not a part of the Stipulation and is to
be considered by the Court separately from the Court’s consideration of the
fairness, reasonableness and adequacy of the Settlement set forth in the
Stipulation, and any order or proceeding relating to the Plan of Allocation
shall not operate to terminate or cancel the Stipulation or affect the finality
of the Court’s Judgment approving the Stipulation and the Settlement set forth
therein, or any other orders entered pursuant to the Stipulation.

 

 

H.

Lead Counsel’s Attorneys’ Fees and Reimbursement of Expenses of Lead Plaintiff

 

7.0     Lead Counsel may submit an application or applications (the “Fee and
Expense Application”) for payments to Lead Counsel from the Settlement Fund for:
(a) an award of attorneys’ fees; plus (b) reimbursement of actual costs and
expenses, including experts or consultants, incurred in connection with
prosecuting the Action as may be awarded by the Court; plus (c) any interest on
such attorneys’ fees and expenses at the same rate and for the same periods as
earned by the Settlement Fund (until paid) as may be awarded by the Court; plus
(d) reimbursement of the time and expenses of Lead Plaintiff in prosecuting the
Action; and (e) reimbursement of Lead Counsel’s fees and expenses in
administering the Settlement. Lead Counsel reserves the right to make additional
applications for fees and expenses incurred, if necessary. Defendants will take
no position with respect to the Fee and Expense Application and such matters are
not the subject of any agreement between the Parties other than the terms set
forth in the Stipulation.

 

 
27

--------------------------------------------------------------------------------

 

 

7.1     The Fee and Expense Award shall be transferred to Lead Counsel from the
Settlement Fund as ordered, immediately after the Court executes a written order
awarding such fees and expenses, notwithstanding the existence of any timely
filed objections thereto, or potential appeal therefrom, subject to the
obligation of each counsel to make appropriate repayments to the Settlement Fund
as particularly set forth below in ¶ 7.2. Lead Counsel shall allocate the
attorneys’ fees amongst counsel in the Action in a manner in which Lead Counsel
in good faith believe reflects the respective contributions of such counsel to
the prosecution and settlement of the Action.

 

 
28

--------------------------------------------------------------------------------

 

 

7.2      In the event that the Effective Date does not occur, or the order
making the Fee and Expense Award is reversed or modified, or the Stipulation is
terminated for any reason, and in the event that the Fee and Expense Award has
been paid to any extent, then any of the Lead Plaintiff’s counsel who has
received a payment shall, within five (5) business days from Lead Counsel
receiving notice from Defendants’ Counsel or from a court of appropriate
jurisdiction, refund to the Settlement Fund the fees and expenses previously
paid to them from the Settlement Fund, plus interest thereon at the same rate as
earned by the Settlement Fund, in an amount consistent with such reversal or
modification. The return obligation set forth in this paragraph is the
obligation of all Lead Plaintiff’s counsel who receive a payment in the Action.
Each such Lead Plaintiff’s counsel’s law firm, as a condition of receiving such
fees and expenses, on behalf of itself and each partner and/or shareholder of
it, agrees that the law firm and its partners and/or shareholders are subject to
the jurisdiction of the Court for the purpose of enforcing the provisions of
this subparagraph. Without limitation, each such law firm and its partners
and/or shareholders agree that the Court may, upon application of Defendants on
notice to Lead Counsel, summarily issue orders, including, but not limited to,
judgments and attachment orders, and may make appropriate findings of or
sanctions for contempt, against them or any of them should such law firm fail to
timely repay fees, expenses and interest pursuant to this ¶ 7.2 of this
Stipulation.

 

 
29

--------------------------------------------------------------------------------

 

 

7.3     The procedure for and allowance or disallowance by the Court of any
application by Lead Counsel for attorneys’ fees and expenses, including the fees
and expenses of experts and consultants, to be paid out of the Settlement Fund,
are not part of the Settlement set forth in this Stipulation and are to be
considered by the Court separately from the Court’s consideration of the
fairness, reasonableness and adequacy of the Settlement set forth in this
Stipulation, and any order or proceedings relating to the Fee and Expense
Application, or any appeal from any order relating thereto or reversal or
modification thereof, shall not operate to modify, terminate or cancel this
Stipulation, or affect or delay the finality of the Judgment approving this
Stipulation and the Settlement of the Action.

 

7.4     Released Defendant Parties shall have no responsibility for, and no
liability whatsoever with respect to, any payment to Lead Counsel or any other
Plaintiffs’ counsel and/or any other Person who receives payment from the
Settlement Fund.

 

7.5     Released Defendant Parties shall have no responsibility for, and no
liability whatsoever with respect to, the allocation among Lead Counsel and/or
any other Person who may assert some claim thereto, of any Fee and Expense Award
that the Court may make in the Action.

 

7.6     Lead Counsel may submit an application to the Court to authorize the
payment of a compensatory award from the Settlement Fund for the time and
expenses expended by Lead Plaintiff in assisting Lead Counsel in the litigation
of this Action (“Compensatory Award”). Subject to the payment terms in ¶ 2.0,
payment for any Compensatory Award payable in cash or OPT common stock shall be
payable to Lead Plaintiff five (5) days after the Effective Date.

 

 
30

--------------------------------------------------------------------------------

 

 

 

I.

Conditions of Settlement, Effect of Disapproval, Cancellation or Termination

 

8.0     Unless otherwise agreed by Lead Counsel and Defendants’ Counsel in
writing, this Stipulation and Effective Date shall be conditioned upon the
occurrence of all of the following events:

 

(a)     Defendants shall have caused the contributions to be made to the
Settlement Fund, as required by ¶¶ 2.0, 2.1, 2.3 above;

 

(b)     the Court has entered the Order of Preliminary Approval, as required by
¶ 4.0 above;

 

(c)     OPT has not exercised its option to terminate the Stipulation pursuant
to ¶ 8.1 hereof;

 

(d)     the Court has entered the Judgment, or a judgment substantially in the
form of Exhibit B attached hereto, respectively;

 

(e)     the OPT Settlement Stock are issued pursuant to Section 3(a)(10) of the
Securities Act and are not restricted securities;

 

(f)     the OPT Settlement Stock shall have been approved for listing on The
NASDAQ Stock Market (or on such other national securities exchange on which the
shares of common stock of OPT shall then be authorized for listing), such that
the OPT Settlement Stock shall be “covered securities” within the meaning of
Section 18(b) of the Securities Act; and

 

(g)     the Judgment has become Final, as defined in ¶ 1.17 hereof.

 

 
31

--------------------------------------------------------------------------------

 

 

8.1     OPT shall have the option to terminate the Settlement in the event that
Class Members who purchased or otherwise acquired more than a certain number of
OPT shares during the Class Period choose to exclude themselves from the
Settlement Class, as set forth in the Supplemental Agreement. The Supplemental
Agreement will not be filed with the Court unless and until a dispute arises
between the Lead Plaintiff and Defendants concerning its interpretation or
application.

 

8.2     In the event the Settlement is not approved or the Stipulation shall
terminate or shall not become effective for any reason, within ten (10) business
days after written notification of such event is sent by Defendants’ Counsel or
Lead Counsel to the Escrow Agent, the cash component of the Settlement Fund
(including accrued interest), plus any amount then remaining in the Notice
Administration Fund (including accrued interest), less expenses and any costs
which have either been disbursed pursuant to ¶¶ 2.11 to 2.13 hereof, or are
chargeable to the Notice Administration Fund, shall be refunded by the Escrow
Agent to the Insurer and OPT in proportion to their contribution to the
Settlement Fund and the OPT Settlement Stock, together with any proceeds from
the sale or other disposition of OPT Settlement Stock pursuant to ¶ 2.3 shall be
returned to OPT. At the request of counsel for Defendants, the Escrow Agent or
its designee shall apply for any tax refund owed to the Settlement Fund and pay
the proceeds, after deduction of any reasonable fees or expenses incurred in
connection with such application(s) for refund to OPT, the Insurer and any other
contributors in proportion to their contribution to the Settlement Fund.

 

 
32

--------------------------------------------------------------------------------

 

 

8.3     Upon the occurrence of the Effective Date, any and all interest or right
of Defendants in or to the Settlement Fund, if any, shall be absolutely and
forever extinguished, except as set forth in this Stipulation. The Settlement
Fund shall be distributed in accordance with ¶ 6.0 hereof.

 

8.4     In the event the Stipulation or Settlement is not approved by the Court
or the Settlement set forth in the Stipulation is terminated or fails to become
effective in accordance with its terms, the Parties shall be restored to their
respective positions in the Action immediately as the date of this Stipulation,
and all negotiations, proceedings, documents prepared and statements made in
connection herewith shall be without prejudice to the Parties, shall not be
deemed or construed to be an admission by any Party of any act, matter or
proposition and shall not be used in any manner or for any purpose in any
subsequent proceeding in the Action or in any other action or proceeding. In
such event, the terms and provisions of the Stipulation, with the exception of
¶¶ 1.1-1.44, 2.7-2.14, 8.0-8.5, 10.2 herein, shall have no further force and
effect with respect to the Parties and shall not be used in the Action or in any
other proceeding for any purpose, and any Judgments or orders entered by the
Court in accordance with the terms of the Stipulation shall be treated as
vacated, nunc pro tunc.

 

 
33

--------------------------------------------------------------------------------

 

 

8.5     If the Effective Date does not occur, or if the Stipulation is
terminated for any reason, neither Lead Plaintiff nor Lead Counsel shall have
any obligation to repay any amounts actually and properly disbursed from the
Notice Administration Fund. In addition, any expenses already incurred and
properly chargeable to the Notice Administration Fund pursuant to this
Stipulation at the time of such termination or cancellation, but which have not
been paid, shall be paid by the Escrow Agent in accordance with the terms of the
Stipulation prior to the balance being refunded in accordance with ¶ 2.14.

 

J.     No Admission of Wrongdoing or Lack of Merit

 

9.0     Lead Plaintiff believes the claims asserted in the Action have merit.
Additionally, Lead Counsel has researched the applicable law and believes that
any defenses Defendants raise can be refuted. Nonetheless, Lead Plaintiff and
Lead Counsel recognize the expense and length of continued prosecution of the
Action against Defendants through completion of discovery, trial, and any
subsequent appeals, particularly given uncertainty regarding how Defendants
could ultimately pay with respect to any Judgment and because of the uncertainty
of how the Court would resolve the motion to dismiss. Lead Plaintiff and Lead
Counsel believe the Settlement set forth in this Stipulation confers substantial
benefits upon the Class, and is fair, reasonable, adequate, and in the best
interests of the Class and represents a reasonable compromise of the claims

 

 
34

--------------------------------------------------------------------------------

 

 

9.1     Defendants believe that the claims and contentions alleged in the Third
Amended Complaint lack legal and factual merit. Defendants have denied and
continue to deny each and all of the claims and contentions alleged by the Lead
Plaintiff in the Action. Defendants have denied and continue to deny, inter
alia, that Defendants have engaged in any wrongdoing, including, without
limitations, that their public statements were misleading; that they failed to
disclose any material information to investors; that they acted in any deceitful
manner; and that any investment losses sustained by Lead Plaintiff and the Class
were caused by Defendants’ alleged misconduct. Nonetheless, taking into account
the uncertainty and risks inherent in any litigation, especially in complex
cases such as this one, Defendants have concluded that further litigation of the
Action would be protracted, burdensome, and expensive, and that it is desirable
and beneficial that the claims asserted in the Action be fully and finally
settled and terminated in the manner and upon the terms and conditions set forth
in this Stipulation.

 

 
35

--------------------------------------------------------------------------------

 

 

9.2     Neither this Stipulation nor any document referred to herein nor any
action taken to carry out this Stipulation is, may be construed as, or may be
used as an admission by or against the Defendants, or any of them, of any fault,
wrongdoing or liability whatsoever. Entering into or carrying out this
Stipulation (or the Exhibits hereto) and any negotiations or proceedings related
thereto shall not in any event be construed as, or be deemed to be evidence of,
an admission or concession with regard to Lead Plaintiff’s claims or contrary to
the Defendants’ denials or defenses, and shall not be offered by any of the
Parties or Class Members or received in evidence in any action or proceeding in
any court, administrative agency or other tribunal for any purpose whatsoever
other than to enforce the provisions of this Stipulation (and the Exhibits
hereto) or the provisions of any related agreement or release, or in any
subsequent action against or by the Defendants to support a defense of res
judicata, collateral estoppel, release or other theory of claim or issue
preclusion or similar defense.

 

K.     Miscellaneous Provisions

 

10.0     The Parties (a) acknowledge that it is their intent to consummate the
terms and conditions of this Stipulation; and (b) agree to cooperate to the
extent reasonably necessary to effectuate and implement all terms and conditions
of the Stipulation and to exercise their best efforts to accomplish the
foregoing terms and conditions of the Stipulation.

 

10.1     Each Defendant warrants as to himself or itself that, at the time any
of the payments provided for herein are made by or on behalf of himself or
itself, the payment will not render him or it insolvent. This representation is
made by each Defendant as to himself or itself and is not made by any
Defendants’ Counsel.

 

 
36

--------------------------------------------------------------------------------

 

 

10.2     The Parties intend this Settlement to be a final and complete
resolution of all disputes among them with respect to the Action. The Settlement
compromises claims that are contested and shall not be deemed as an admission by
any Party as to the merits of any claim or defense. While the Defendants deny
that the claims advanced in the Action were meritorious, the Parties agree and
the Judgment in the Action will state that the Action was filed, prosecuted and
defended in good faith and in accordance with the applicable law and Federal
Rules of Civil Procedure, including Rule 11 of the Federal Rules of Civil
Procedure, and are being settled voluntarily after consultation with competent
legal counsel. OPT may issue a press release announcing the Settlement and may
make such public disclosures or filings as it may in good faith determine to be
necessary or desirable to comply with its disclosure obligations under federal
securities laws and the rules of any stock exchange on which its securities are
then listed for trading, but may not contradict the above language.

 

 
37

--------------------------------------------------------------------------------

 

 

10.3     Neither the Stipulation nor the Settlement, nor any act performed or
document executed pursuant to or in furtherance of the Stipulation or the
Settlement: (a) is or may be deemed to be or may be used as an admission of, or
evidence of, the validity of any Released Claims or of any wrongdoing or
liability of the Defendants; or (b) is or may be deemed to be or may be used as
an admission of, or evidence of, any fault or omission of any of the Defendants
in any civil, criminal or administrative proceeding in any court, administrative
agency or other tribunal. The Defendants may file the Stipulation and/or the
Judgment in related litigation as evidence of the Settlement, or in any action
that may brought against them in order to support a defense or counterclaim
based on principles of res judicata, collateral estoppel, release, good faith
settlement, judgment bar or reduction or any other theory of claim preclusion or
issue preclusion or similar defense or counterclaim.

 

10.4     Except as otherwise provided herein, all agreements made and orders
entered during the course of the litigation in this Action relating to the
confidentiality of information shall survive this Stipulation.

 

10.5     The Settlement contemplated herein is not subject to or contingent upon
confirmatory discovery or other discovery.

 

10.6     The headings used herein are used for the purpose of convenience only
and are not meant to have legal effect.

 

10.7     The waiver by one party of any breach of this Stipulation by any other
party shall not be deemed as a waiver of any other prior or subsequent breaches
of this Stipulation.

 

 
38

--------------------------------------------------------------------------------

 

 

10.8     All of the Exhibits to this Stipulation are material and integral parts
hereof and are fully incorporated herein by this reference.

 

10.9     This Stipulation may be amended or modified only by a written
instrument signed by or on behalf of all Parties or their respective
successors-in-interest.

 

10.10     This Stipulation and the Exhibits attached hereto constitute the
entire agreement among the parties hereto and no representations, warranties or
inducements have been made to any party concerning this Stipulation or its
Exhibits other than the representations, warranties and covenants contained and
memorialized in such documents. Except as otherwise provided, each Party shall
bear its own costs.

 

10.11     Each counsel or other Person executing this Stipulation, any of its
Exhibits, or any related settlement documents on behalf of any party hereto
hereby warrants and represents that such Person has the full authority to do so
and that they have the authority to take appropriate action required or
permitted to be taken pursuant to the Stipulation to effectuate its terms.

 

10.12     This Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument provided that counsel for the Parties to this Stipulation all
exchange original signed counterparts.

 

 
39

--------------------------------------------------------------------------------

 

 

10.13     This Stipulation shall be binding upon, and inure to the benefit of,
the successors and assigns of the parties hereto and the Released Parties.

 

10.14     The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of this Stipulation, and all parties hereto submit to
the jurisdiction of the Court for purposes of implementing and enforcing the
Settlement embodied in this Stipulation.

 

10.15     This Stipulation and the Exhibits thereto shall be considered to have
been negotiated, executed and delivered, and to be wholly performed, in the
State of New Jersey and the rights and obligations of the parties to this
Stipulation shall be construed and enforced in accordance with, and governed by,
the internal, substantive laws of the State of New Jersey without giving effect
to that State’s choice of law principles.

 

10.16     This Stipulation is deemed to have been prepared by counsel for all
parties, as a result of arm’s length negotiations among the parties. Whereas all
parties have contributed substantially and materially to the preparation of this
Stipulation, it shall not be construed more strictly against one party than
another.

 

10.17     Whenever this Stipulation requires or contemplates that a Party shall
or may give notice to the other, notice shall be provided by electronic mail, or
next-day (excluding Saturday and Sunday) express delivery service as follows and
shall be deemed effective upon such transmission or delivery to the address set
forth below:

 

 
40

--------------------------------------------------------------------------------

 

  

 

If to Lead Plaintiff, then to:

Nicholas I. Porritt

LEVI & KORSINKSY LLP

1101 30th Street, N.W., Suite 115

Washington, D.C. 20007

nporritt@zlk.com

   

If to Defendants, then to:

Michael L. Kichline

Stuart T. Steinberg

Dechert LLP

Cira Centre

2929 Arch Street,

Philadelphia, PA 19104

Michael.Kichline@dechert.com

Stuart.Steinberg@dechert.com

 

Jeffrey J. Greenbaum

SILLS CUMMIS & GROSS P.C.

One Riverfront Plaza

Newark, NJ 07102

jgreenbaum@sillscummis.com

 

Ian Shapiro

Stephanie B. Turner

COOLEY LLP

1114 Avenue of the Americas,

New York, New York 10036

ishapiro@cooley.com

sturner@cooley.com

 

Tracey Salmon-Smith, Esq.

BRESSLER, AMERY & ROSS, P.C.

325 Columbia Turnpike

Florham Park, NY 07932

tsmith@bressler.com

  

 
41

--------------------------------------------------------------------------------

 

 

 

John R. Loftus

STROOCK & STROOCK & LAVAN LLP

2029 Century Park East

Los Angeles, CA 90067

jloftus@stroock.com

 

10.18     All time periods set forth herein shall be computed in calendar days
unless otherwise expressly provided. In computing any period of time prescribed
or allowed by this Stipulation or by order of the Court, the day of the act,
event, or default from which the designated period of time begins to run shall
not be included.

 

10.19     The Parties reserve the right, subject to the Court’s approval, to
make any reasonable extensions of time that might be necessary to carry out any
of the provisions of this Stipulation.

 

 
42

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Stipulation to be
executed, by their duly authorized attorneys, dated May 5, 2016.

Dated: May 5, 2016

 

 

 

  /s/ Eduard Korsinsky    

Eduard Korsinsky

LEVI & KORSINKSY LLP

235 Main Street

Hackensack, New Jersey 07601

(973) 265-1600

ek@zlk.com

 

Nicholas I. Porritt

1101 30th Street N.W.,

Suite 115

Washington, DC 20007

(202) 524-4290

nporritt@zlk.com

 

Attorneys for Lead Plaintiff

 

 

          /s/ Michelle Hart Yeary      

Michelle Hart Yeary

DECHERT LLP

Suite 500

902 Carnegie Center

Princeton, New Jersey 08540-6531

Michelle.Yeary@dechert.com

     

Michael L. Kichline

Stuart T. Steinberg

Cira Centre

2929 Arch Street,

Philadelphia, PA 19104

(215) 994-4000

Michael.Kichline@dechert.com

Stuart.Steinberg@dechert.com

 

Attorneys for Defendant Ocean Power Technologies, Inc.

 

 
43

--------------------------------------------------------------------------------

 

 

  /s/ Jeffrey J. Greenbaum      

Jeffrey J. Greenbaum

SILLS CUMMIS & GROSS P.C.

One Riverfront Plaza

Newark, NJ 07102

(973) 643-5430

jgreenbaum@sillscummis.com

 

Ian Shapiro

Stephanie B. Turner

COOLEY LLP

1114 Avenue of the Americas,

New York, New York 10036

(212) 479-6000

ishapiro@cooley.com

sturner@cooley.com

 

Attorneys for Defendant Charles Dunleavy

  

 
44

--------------------------------------------------------------------------------

 

 

  /s/ Tracey Salmon-Smith      

 

Tracey Salmon-Smith, Esq.

BRESSLER, AMERY & ROSS, P.C.

325 Columbia Turnpike

Florham Park, NY 07932

(973) 514-1200

tsmith@bressler.com

 

John R. Loftus

STROOCK & STROOCK & LAVAN LLP

2029 Century Park East

Los Angeles, CA 90067

(310) 556-5954

jloftus@stroock.com

 

 

Attorney for Defendant Roth Capital Partners LLC

 

 

 

45